Parker, C. J.
If all the parties beneficially interested in the estate adjusted and settled their interests in it, without mistake or fraud, the settlement is binding, and none of them, by procuring administration, can be permitted to defeat it. 5 N. H. Rep. 337, Giles vs. Churchill. In this case the administration has been committed to one who is not an heir; but, if the demands against the estate are all settled, the administrator represents those only who have united in the settlement, and he should be bound by their acts. If all those interested in an estate, being of age and capable, will undertake its settlement without administration for that purpose, each receiving a share and giving a discharge, it would be very mischievous if any one might afterwards of his mere pleasure, defeat what has thus been done.
In Kittredge vs. Betton, [14 N. H. Rep. 401,] we held that if there was a mistake in the settlement, the guardian not having fully accounted with the ward by reason of the mistake, he was bound by his bond to account in the probate court. There is a difference between the two cases, there being here no bond, the terms of which require any proceedings in the probate court. Whether mistake would avoid the whole settlement, or whether it would furnish ground for a proceeding in chancery to correct the mistake merely, we do not consider. No mistake has been alleged here unless there was fraud.
If frand exists, the party defrauded may avoid all that has been done, and the administrator will be entitled to administer upon the estate, perhaps, as if no settlement had been made. In such case the proper course would be for the party defrauded first to deliver the property received to the administrator.
We do not think it expedient at this time to inquire whether there may be a joint or several liability of the defendants. That may depend upon facts which are not before us. It. is sufficient that, on the case as stated, the action must stand for trial.